DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ Arguments/Remarks filed 10/03/2022 with respect to the independent claims have been considered but they are mooted in view of the new ground(s) of rejection on the claims.
Claims 1 – 14, 16 – 24, and 26 - 31 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 11, 13, 14, 26, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (Pub. No.: US 2019/0253137).
 	Regarding claim 1, Sun discloses a method for wireless communications at a user equipment (UE), comprising: receiving, from a network access node in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data); and processing the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 5, para. 0091 – 0094, indicator 530 indicates when to transmit the uplink URLLC data 560 within the time and frequency resources allocated).  
	Regarding claim 2, Sun discloses further comprising: receiving the uplink preemption indication based at least in part on monitoring the control channel, wherein processing the uplink transmission is based at least in part on receiving the uplink preemption indication; and transmitting the uplink transmission using the time and frequency resources allocated based at least in part on receiving the uplink preemption indication on the control channel (see Fig. 5, para. 0091 – 0095, the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data 560 within the time and frequency resources allocated). 
	Regarding claim 3, Sun discloses further comprising: determining an absence of the uplink preemption indication on the control channel based at least in part on the monitoring, wherein processing the uplink transmission is based at least in part on determining the absence of the uplink preemption indication on the control channel (see Fig. 5, para. 0092, for example, DCI for eMBB 510 does not indicate any punctured resources (absence of the uplink preemption indication) in the DL control channel…so eMBB UE UL transmissions would not be punctured by URLLC transmission).  
	Regarding claim 8, Sun discloses further comprising: configuring a port for the uplink transmission via radio resource control (RRC), wherein processing the uplink transmission comprises transmitting the uplink transmission using the configured port (see Fig. 3, Fig. 5, para. 0046, RRC, para. 0075, 0091 – 0095, UE 106 with one or more antennas that may be configured to transmit UL URLLC data).  
	Regarding claim 11, Sun discloses wherein receiving the allocation of time and frequency resources for the uplink transmission of the first communication type comprises: receiving a grant comprising the allocation of time and frequency resources for the uplink transmission of the first communication type associated with the threshold reliability or latency metric (see para. 0004, 0088, URLLC signaling with a very low latency and ultra-high reliability requirement, Fig. 5, para. 0092, DCI 520 includes an indicator 530 that indicates resources (frequency and time) used by the URLLC communication).
	Regarding claim 13, Sun discloses wherein the control channel for monitoring the uplink preemption indication by the UE is a same control channel for monitoring a second uplink preemption indication by the second UE of the second communication type (see Fig. 1, a plurality of UEs, Fig. 5, note the DL control channel that is used by the UEs).  
	Regarding claim 14, Sun discloses wherein the first communication type comprises ultra-reliable low latency communications (URLLC), and the second communication type comprises at least one of machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications (see para. 0004, 0088, URLLC and eMBB).  
	Regarding claim 26, Sun discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 3, para. 0074 – 0081, 0107 – 0110, a device (e.g., a UE 106) may be configured to include a processor (or a set of processors) and a memory medium, where the memory medium stores program instructions, where the processor is configured to read and execute the program instructions from the memory medium) to: receive, from a network access node in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second apparatus is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the apparatus should transmit the uplink transmission using the first communication type associated with the threshold reliability or latency metric (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data); and process the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 5, para. 0091 – 0094, indicator 530 indicates when to transmit the uplink URLLC data 560 within the time and frequency resources allocated).  
	Regarding claim 28, Sun discloses an apparatus for wireless communications apparatus (see Fig. 3, para. 0074 – 0081, 0107 – 0110, a device (e.g., a UE 106) may be configured to include a processor (or a set of processors) and a memory medium, where the memory medium stores program instructions, where the processor is configured to read and execute the program instructions from the memory medium), comprising: means for receiving, from a network access node in wireless communication with the apparatus, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); means for monitoring, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second apparatus is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the apparatus should transmit the uplink transmission using the first communication type associated with the threshold reliability (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data); and means for processing the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 5, para. 0091 – 0094, indicator 530 indicates when to transmit the uplink URLLC data 560 within the time and frequency resources allocated).  
Regarding claim 30, Sun discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor apparatus (see Fig. 3, para. 0074 – 0081, 0107 – 0110, a device (e.g., a UE 106) may be configured to include a processor (or a set of processors) and a memory medium, where the memory medium stores program instructions, where the processor is configured to read and execute the program instructions from the memory medium) to: receive, from a network access node in wireless communication with the UE, an allocation of time and frequency resources for an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); monitor, based at least in part on receiving the allocation of time and frequency resources for the uplink transmission of the first communication type, a control channel for an uplink preemption indication indicating whether an uplink transmission of a second communication type of a second UE is preempted by the uplink transmission of the first communication type, from the network access node, the uplink preemption indication indicating whether the UE should transmit the uplink transmission using the first communication type associated with the threshold reliability (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data); and process the uplink transmission based at least in part on monitoring the control channel for the uplink preemption indication (see Fig. 5, para. 0091 – 0094, indicator 530 indicates when to transmit the uplink URLLC data 560 within the time and frequency resources allocated).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No.: US 2019/0253137) in view of Huang et al. (US Pub. No. 2020/0366429).
Sun does not disclose the claimed features as recited in claim 9.
	Regarding claim 9, Huang discloses further comprising: identifying a transmission precoding matrix indication (TPMI) for the uplink transmission, wherein processing the uplink transmission comprises transmitting the uplink transmission according to the TPMI (see para. 0016, 0020, 0021, 0034, 0183, decoding the uplink transmission indication according to the payload and acquiring the precoding matrix for uplink data transmission based on a result of the decoding). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Huang, in order to avoid waste of resources and high uplink transmission overhead or payload that exist in an existing uplink transmission solution, as discussed by Huang (para. 0005).
Claims 16 – 18, 20 – 24, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No.: US 2019/0253137) in view of Kim et al. (Pub. No.: US 2020/0059835 A1).
	Regarding claim 16, Sun discloses a method for wireless communications at a network access node, comprising: receiving, from a first user equipment (UE) in wireless communication with the network access node, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); and transmitting, to a second UE that is in wireless communication of a second communication type with the network access node, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the second UE should transmit the uplink transmission using the second communication type (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data).
	Sun does not disclose the following claimed features: regarding claim 16, determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 16, Kim discloses determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

Sun does not disclose the claimed features as recited in claims 17 and 18.
	Regarding claim 17, Kim discloses further comprising: configuring time and frequency resources of the uplink transmission of the first communication type for the first UE, the uplink transmission comprising a number of uplink transmission repetitions; and transmitting, to the first UE, a control message comprising an indication of the configured time and frequency resources of the uplink transmission of the first communication type, wherein receiving the uplink transmission of the first communication type is based at least in part on the configured time and frequency resources (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception…see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
	Regarding claim 18, Kim discloses further comprising: determining that the uplink transmission is associated with the configured time and frequency resources based at least in part on the uplink transmission of the number of uplink transmission repetitions satisfying the threshold of uplink transmission repetitions, wherein determining that the uplink transmission satisfies the threshold of uplink transmission repetitions is further based at least in part on determining that the uplink transmission is associated with the configured time and frequency resources  (see Fig. 4, para. 0043, time and frequency radio resources of a subframe,  para. 0003, 0145 – 0146, a different CE level refers to a different number of repetitions (resources or subframes) required for successful uplink transmission and downlink reception…see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

Sun does not disclose the claimed features of claim 20.
	Regarding claim 20, Kim discloses wherein the threshold of uplink transmission repetitions comprises at least one uplink transmission (see para. 0155, the number of repetitions required to successfully transmit an uplink message…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 21, Sun discloses wherein the uplink preemption indication comprises a radio resource control (RRC) message (see para. 0046, RRC signaling).  
	Regarding claim 22, Sun discloses wherein the uplink preemption indication comprises a downlink control information (DCI) message (see para. 0092 – 0093, DCI).  
	Regarding claim 23, Sun discloses wherein the first communication type comprises ultra-reliable, low latency communications (URLLC) (see para. 0004, 0088, URLLC).  
	Regarding claim 24, Sun discloses wherein the second communication type comprises machine-type communications (MTC), mobile broadband (MBB) communications, or enhanced MBB (eMBB) communications (see para. 0004, 0088, eMBB).  

	Regarding claim 27, Sun discloses an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 4, para. 0082 – 0087, 0107 – 0109, the base station 102 may include processor(s) 404 which may execute program instructions for the base station 102… a non-transitory computer-readable memory medium may be configured so that it stores program instructions and/or data, where the program instructions, if executed by a computer system) to: receive, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); and transmit, to a second UE that is in wireless communication of a second communication type with the apparatus, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the second UE should transmit the uplink transmission using the second communication type (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data).
	Sun does not disclose the following claimed features: regarding claim 27, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 27, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.


	Regarding claim 29, Sun discloses an apparatus for wireless communications (see Fig. 4, para. 0082 – 0087, 0107 – 0109, the base station 102 may include processor(s) 404 which may execute program instructions for the base station 102… a non-transitory computer-readable memory medium may be configured so that it stores program instructions and/or data, where the program instructions, if executed by a computer system), comprising: means for receiving, from a first user equipment (UE) in wireless communication with the apparatus, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); and means for transmitting, to a second UE that is in wireless communication of a second communication type with the apparatus, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the second UE should transmit the uplink transmission using the second communication type (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data).
Sun does not disclose the following claimed features: regarding claim 29, means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 29, Kim discloses means for determining that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

	Regarding claim 31, Sun discloses a non-transitory computer-readable medium storing code for wireless communications at a network access node, the code comprising instructions executable by a processor (see Fig. 4, para. 0082 – 0087, 0107 – 0109, the base station 102 may include processor(s) 404 which may execute program instructions for the base station 102… a non-transitory computer-readable memory medium may be configured so that it stores program instructions and/or data, where the program instructions, if executed by a computer system) to: receive, from a first user equipment (LIE) in wireless communication with the network access node, an uplink transmission of a first communication type associated with a threshold reliability or latency metric (see Fig. 5, 0091, time and frequency resources for uplink URLLC transmissions of URLLC data 560, para. 0004, 0088, an ultra reliable low latency (URLLC) service may provide highly reliable service with a lower latency requirement (e.g., 0.5 ms) than eMBB); and transmit, to a second UE that is in wireless communication of a second communication type with the network access node, an uplink preemption indication indicating whether an uplink transmission of the second communication type of the second UE is preempted by the uplink transmission of the first communication type and whether the second UE should transmit the uplink transmission using the second communication type (see Fig. 5, para. 0091 – 0095, the DL control channel for carrying DCI 520 that includes an indicator 530 that indicates resources used by the URLLC communication…the UE transmitting the eMBB data 540 monitors the downlink control channel and when the UE detects the indicator 530 in the control channel, it may proceed to puncture its indicated transmissions for the transmission of URLLC data).
	Sun does not disclose the following claimed features: regarding claim 31, determine that the uplink transmission satisfies a threshold of uplink transmission repetitions.
Regarding claim 31, Kim discloses determine that the uplink transmission satisfies a threshold of uplink transmission repetitions (see para. 0155, the number of repetitions required to successfully transmit an uplink message with a preset threshold value).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun, and have the features, as taught by Kim, in order to provide the number of repetitions required by a UE so that the UE successfully receives an MBMS service in enhanced coverage, as discussed by Kim (para. 0003) for an improved communication system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Pub. No.: US 2019/0253137) in view of Kim et al. (Pub. No.: US 2020/0059835 A1) and further in view of Islam et al. (US Pub. No. 2018/0324816).
Sun and Kim do not disclose the claimed features are recited in claim 19.
Regarding claim 19, Islam discloses further comprising: identifying time and frequency resources in which the second UE is to refrain from transmitting the uplink transmission of the second communication type, wherein the uplink preemption indication indicates the time and frequency resources in which the second UE is to refrain from transmitting (see abstract, para. 0200, 0249, the pre-emption indication of an impacted time and/or frequency area may be provided in the DCI of a subsequent transmission of the UE).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Sun and Kim, and have the features, as taught by Islam, in order to allow for improved latency to be provided for latency sensitive traffic compared to latency tolerant traffic, latency tolerant traffic has a scheduling interval longer than that of latency sensitive traffic, as discussed by Islam (para. 0128).


Allowable Subject Matter
Claims 4 – 7, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473